Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant amended claim 28 to fix the antecedent basis issue, and thus the 112b rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 10, 14-15, 18-19, 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US9669828B2) and further in view of Busse (WO2009071370A2). 
Regarding Claim 1, Caveney teaches;
A control unit of an observer transportation vehicle (taught as a controller, column 3 lines 6-11), the control unit comprising a non-transitory computer readable medium including instructions that, when executed, cause the control unit to perform a method for planning a collision avoidance maneuver of the observer transportation vehicle (taught as the controller comprising a processor to execute instructions, column 3 lines 12-14), the method including: 
collecting data about surroundings of the observer transportation vehicle using at least one sensor included in the observer transportation vehicle (taught as observing a vehicle boundary, Fig 4a-f, which shows the ‘avoidance boundary’ around the vehicles, as well as determining position and speed information of non-coordinating vehicles, column 4 lines 9-18); 
determining, based on the surroundings data, whether a risk of a collision is present (taught as determining a conflict, step S806-S808, Fig. 8, which are defined as future collisions, column 3 line 1); 
identifying, in response a determination that a risk of the collision is present, one or more other transportation vehicles affected by the determined risk of collision (taught as determining conflicts, step S806-S808, Fig. 8, which are defined as future collisions, column 3 line 1; while not explicitly stating that other vehicles would be affected and communicated with, one would obviously think to apply the technique to include nearby vehicles, as one would not want to avoid one collision by causing another one without undue consideration); 
initiating broadcast to the one or more other transportation vehicles, using a transceiver of a transmission controller of the observer transportation vehicle, data indicating an observer driving path of the observer vehicle (taught as communicating between vehicles involved in the determined potential collision and sending calculated trajectories, Task 2 Fig 9, and column 3, lines 60-64), 
in response to the initiated broadcast, receiving, using the transceiver, broadcast data from the one or more other transportation vehicles, wherein the received broadcast data is indicates driving paths of the one or more other transportation vehicles (taught as exchanging optimized trajectories, column 3, lines 60-64), 
evaluating, by the observer transportation vehicle, the observer driving path relative to the received driving paths of the one or more other transportation vehicles (taught as recursively detecting conflicts within the planned trajectories, column 3, lines 43-55) to determine a mutual safe region wherein the observer transportation vehicle and the one or more other transportation vehicles avoid the collision (taught as creating an optimized trajectory resolving the potential conflict/collision, column 4 lines 23-35); 
wherein the observer mutual safe region data determined by the observer transportation vehicle includes indicating driving paths for the observer transportation vehicle, that avoid collision with the one or more other transportation vehicles (taught as determining multiple optimized trajectories for the vehicles involved to avoid the collisions [achieve an optimal solution], abstract);
broadcasting, using the transceiver, the mutual safe region determined by the observer transportation vehicle to the one or more other transportation vehicles, receiving mutual safe region determined by the one or more other transportation vehicles (taught as exchanging trajectories, column 3 lines 60-64, specifically which resolve conflicts, column 4 lines 23-35); 3U.S. Patent Application No. 16/127,339 Atty. Docket No. 52461-285763 
determining whether the mutual safe region determined by the one or more other transportation vehicles fulfill safety requirements of the observer transportation vehicle (taught as recursively detecting conflicts within the planned trajectories, column 3, lines 43-55); 
in response to a determination that the received mutual safe region fulfills the safety requirements of the observer transportation vehicle, selecting one of the plurality of driving paths included in the observer mutual safe region for operation of the observer transportation vehicle (taught as creating an optimized trajectory resolving the potential conflict/collision, column 4 lines 23-35),
thereafter, operating the observer transportation vehicle according to the selected one of the plurality of driving paths of the observer mutual safe region while the observer transportation vehicle is in the collision avoidance state (taught as controlling vehicles with cooperative, optimized path planning, abstract).
However, Caveney does not teach; 
in response to any of the received mutual safe regions not fulfilling the safety requirements of the observer transportation vehicle, changing a current state of the observer transportation vehicle from a collision avoidance state to a collision minimization state, broadcasting, using the transceiver, to the one or more other transportation vehicles a notification indicating the change of the current state of the observer transportation vehicle.  
thereafter, operating the observer transportation vehicle according to the selected one of the plurality of driving paths of the observer mutual safe region and operating the observer transportation vehicle according to the collision minimization state while the observer transportation vehicle is in the collision minimization state
Busse teaches; in response to at least one of the received mutual safe regions not fulfilling the safety requirements of the observer transportation vehicle, changing a current state of the observer transportation vehicle from a collision avoidance state to a collision minimization state (taught as switching from avoidance to coordinating minimization when a collision is inevitable, e.g when the vehicles cannot determine a path where there is no collision, paragraph 0017) and broadcasting, using the transceiver, to the one or more other transportation vehicles a notification indicating the change of the current state of the observer transportation vehicle (implied in mutually coordinating minimized collisions, paragraph 0017) 
thereafter, operating the observer transportation vehicle according to the selected one of the plurality of driving paths of the observer mutual safe region and operating the observer transportation vehicle according to the collision minimization state while the observer transportation vehicle is in the collision minimization state (taught as upon determining that collisions cannot be avoided, controlling the vehicles to operate to mitigate the collision, where collisions/accidents are as minor as possible, paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculation mode shift from avoidance to minimization as taught by Busse into the system taught by Caveney in order to further improve the safety of the vehicle; having a controlled collision is far safer than getting stuck trying to avoid a collision when it is already too late. As Busse teaches, the goal is to minimize damage (paragraph 0018), and although avoidance is optimal, it is not always possible, and having the ability to transition modes to account for this potential would overall minimize harm done to the vehicle.

Regarding claim 4, Caveney as modified by Busse teaches; 
The control unit of claim 1 (see claim 1 rejection), wherein the evaluation of the driving paths from the one or more other transportation vehicles includes the calculation of a correlation of the driving paths received from the one or more other transportation vehicles over space and time with the observer driving path (taught as detecting overlap in the vehicle paths, appendix A, column 24 lines 55-65).  

Regarding claim 5, Caveney as modified by Busse teaches;
The control unit of claim 1 (see claim 1 rejection), wherein the desired trajectory from the mutual safe region is submitted to the one or more other transportation vehicles for checking (taught as recursively detecting conflicts within the planned trajectories from involved vehicles, column 3, lines 43-55).  

Regarding claim 10, Caveney as modified by Busse teaches;
The control unit of claim 1 (see claim 1 rejection), wherein the safety requirements comprise at least one of a minimum allowed distance between two transportation vehicles at a predefined future time (taught as a minimum safe separation distance, column 19 lines 35-37) and a probability that two transportation vehicles occupy a same position at a predefined future time (taught as considering a minimum safe separation distance as a conflict to detect, column 19 lines 29-43).  

Regarding claim 28, Caveney as modified by Busse teaches;
A transportation vehicle (taught as coordinating cars, abstract) comprising the control unit of claim 1 (see claim 1 rejection).

Regarding claim 29, Caveney as modified by Busse teaches;
One or more other transportation vehicles (taught as coordinating cars, abstract) comprising the control unit of claim 1 (see claim 1 rejection).

It has been determined that claims 14-15, 18-19 and 24 do not add any further limitations apart from those already addressed in claims 1, 4-5 and 10. Thus, for the purpose of compact prosecution, claims 15, 18-19 and 24 are rejected under the same rationales as claims 1, 4-5 and 10 (with claims 14-15 corresponding to claim 1, claims 18-19 and 24 respectively corresponding to claims 4-5 and 10). 

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US9669828B2) as modified by Busse (WO2009071370A2as applied to claim 1 above, and further in view of Broek (US8626398B2). 
Regarding Claim 3, Caveney teaches;
The control unit of claim 1 (see claim 1 rejection). However, Caveney as modified by Busse does not teach; wherein the driving paths of the observer and one or more other transportation vehicles correspond to a 4- dimensional tensor indicative of a plurality of positions of the transportation vehicle over time and with respect to a probability that the transportation vehicle reaches a given one of the positions at a predefined time, wherein each position comprises a longitudinal point and a lateral point.  
Broek teaches; wherein the driving paths of the observer and one or more other transportation vehicles correspond to a 4- dimensional tensor indicative of a plurality of  positions of the transportation vehicle over time and with respect to a probability that the transportation vehicle reaches a given one of the positions at a predefined time, wherein each position comprises a longitudinal point and a lateral point (taught as calculating a probability density function within a region of travel/vectors for collision avoidance, abstract).  
While 4D tensors are not explicitly recited in the art, tensors are merely mathematical objects that allow one to represent multidimensional data. Caveney does use multidimensional arrays to store and analyze data (e.g a collocation matrix, column 14 lines 20-39) relating to determining trajectories. It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to use a tensor to store a vector (position and time) along with the probability of using that vector, as taught by Broek, to assist in the analysis and storage of the necessary data to simulate potential impending conflicts/collisions.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the probability density function as taught by Broek in the system taught by Caveney to further improve the ability to avoid collisions. When dealing with un-cooperating vehicles without the system taught by Caveney, the system has to predict the other vehicles actions rather than coordinate paths together. Using probabilities, this can further enhance the ability to choose a trajectory that does not interfere with the predicted path of the other un-cooperating vehicle, and hopefully reduce the errors that come with predicting driver action, as taught by Broek (column 2 lines 25-28).

It has been determined that claim 17 does not add any further limitations apart from those already addressed in claim 3. Thus, for the purpose of compact prosecution, claim 17 is rejected under the same rationales as claim 3. 

Claims 6-8 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US9669828B2) as modified by Busse (WO2009071370A2as applied to claim 1 above, and further in view of Achour (Network Coding for Vehicle-to-Vehicle Communication: Principles, Protocols and Benefits). 
Regarding Claim 6, Caveney as modified by Busse teaches;
The control unit of claim 1 (see claim 1 rejection). However, Caveney does not teach; wherein linear network coding is used for submitting the driving path of the transportation vehicle.  
Achour teaches; wherein linear network coding is used for submitting the driving path of the transportation vehicle (taught as using network coding to provide vehicle to vehicle communications, Section II part A).
It would be obvious to one of ordinary skill in the art before the effective filling date to use the vehicle to vehicle communication technique of network coding as taught by Achour to communicate the driving hoses as taught by Caveney to improve the transmission efficiency, as taught by Achour (Section II part A).
 
Regarding Claim 7, Caveney as modified by Busse and Achour teaches;
The control unit of claim 6 (see claim 6 rejection). However, Caveney does not teach; wherein for linear network coding the observer driving path of the observer transportation vehicle is linearly combined with the previously received driving paths from the one or more other involved transportation vehicles and a generation matrix for the linear combination is included in the message submitting the observer driving path of the observer transportation vehicle (taught as network coding, which mixes received packets together before forwarding the cumulative packet to the other vehicles, Section II part A).
It would be obvious to one of ordinary skill in the art before the effective filling date to use the vehicle to vehicle communication technique of network coding as taught by Achour to communicate the driving hoses as taught by Caveney to improve the transmission efficiency, as taught by Achour (Section II part A).
  
Regarding Claim 8, Caveney as modified by Busse and Achour teaches;
The control unit of claim 7 (see claim 7 rejection). However, Caveney does not teach; wherein using the linear network coding comprises using a random linear network code (RLNC) technique.  
Achour teaches; wherein using the linear network coding comprises using a random linear network code (RLNC) technique (taught as probabilistic network coding, which uses a random linear mixing of the original packets, Section IV part B).
It would be obvious to one of ordinary skill in the art before the effective filling date to incorporate the probabilistic communication method as taught by Achour into the system taught by Caveney in order to improve the energy efficiency of the system, as taught by Achour (Section IV, part B).

It has been determined that claims 20-22 do not add any further limitations apart from those already addressed in claims 6-8. Thus, for the purpose of compact prosecution, claims 20-22 are rejected under the same rationales as claims 6-8. 

Claims 11-12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US9669828B2) as modified by Busse (WO2009071370A2, and further in view of Kozloski (US9108582B1). 
Regarding Claim 11, Caveney as modified by Busse teaches;
The control unit of claim 1 (see claim 1 rejection). However, Caveney does not teach; wherein the transportation vehicle which detects the risk of a collision starts the information exchange phase by broadcasting a warning message to the surrounding transportation vehicles.  
Kozloski teaches; wherein the transportation vehicle which detects the risk of a collision starts the information exchange phase by broadcasting a warning message to the surrounding transportation vehicles (taught as vehicles alerting each other to an imminent crash, column 6 lines 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning as taught by Kozloski into the system taught by Caveney in order to allow any vehicle that detects a potential collision to initiate the cooperation mechanism, thus potentially speeding up the reaction time of the vehicles and increasing the safety for the drivers.

Regarding claim 12, Caveney as modified by Busse and Kozloski teaches; 
The control unit of claim 11 (see claim 11 rejection). However, Caveney does not teach; wherein a timer for the information exchange phase is started at least in the transportation vehicle which detected the risk of a collision and wherein the warning message includes information about the timer for the information exchange phase.  
Kozloski teaches; wherein a timer for the information exchange phase is started at least in the transportation vehicle which detected the risk of a collision and wherein the warning message includes information about the timer for the information exchange phase (taught as determining a projected time available for calculating collision avoidance, column 5 lines 20-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timer as taught by Kozloski into the system taught by Caveney in order to determine the allowed calculation time; one does not want the vehicle to still be trying to find an optimal solution if the vehicles no longer have time to react and implement it.	

It has been determined that claims 25-26 do not add any further limitations apart from those already addressed in claims 11-12. Thus, for the purpose of compact prosecution, claims 25-26 are rejected under the same rationales as claims 11-12. 

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US9669828B2) as modified by Busse (WO2009071370A2 as applied to claim 1 above, and further in view of Kozloski (US9108582B1). 
Regarding Claim 13, Caveney as modified by Busse teaches;
The control unit of claim 1 (see claim 1 rejection). However, Caveney does not teach; wherein a timer for the evaluation phase is started and when the timer expires without having received a desired trajectory from one of the involved transportation vehicles changing the state from collision avoidance to collision minimization and informing the other involved transportation vehicles about the change of state. 
Busse teaches; changing the state from collision avoidance to collision minimization and informing the other involved transportation vehicles about the change of state (taught as switching from avoidance to coordinating minimization, e.g when the vehicles cannot determine a path where there is no collision, paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculation mode shift from avoidance to minimization as taught by Busse into the system taught by Caveney in order to further improve the safety of the vehicle; having a controlled collision is far safer than getting stuck trying to avoid a collision when it is already too late. As Busse teaches, the goal is to minimize damage (paragraph 0018), and although avoidance is optimal, it is not always possible, and having the ability to transition modes to account for this potential would minimize harm done to the vehicle and the occupants.	
However, Busse does not teach; wherein a timer for the evaluation phase is started and when the timer expires without having received a desired trajectory from one of the involved transportation vehicles.
Kozloski teaches; wherein a timer for the evaluation phase is started and when the timer expires without having received a desired trajectory from one of the involved transportation vehicles (taught as determining a projected time available for calculating collision avoidance, column 5 lines 20-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timer as taught by Kozloski into the system taught by Caveney in order to determine the allowed calculation time; one does not want the vehicle to still be trying to find an optimal solution if the vehicles no longer have time to react.	

It has been determined that claim 27 does not add any further limitations apart from those already addressed in claim 13. Thus, for the purpose of compact prosecution, claim 27 is rejected under the same rationales as claim 13. 

Response to Arguments
	The applicant argues on pages 11-13 of the remarks that the art cited does not teach the amended independent claims, specifically regarding operating the vehicle in collision avoidance or collision mitigation mode. The examiner respectfully disagrees. While Caveney only teaches collision avoidance explicitly and controlling the vehicle to operate in an avoidance mode, this would be obvious to combine with Busse to add in additional safety. As cited in the rejection above, Busse teaches the idea of controlling vehicles in both mitigation and avoidance scenarios in paragraph 0017. Thus, the combination of Caveney and Busse teaches the amended independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For further autonomous collision mitigation vs prevention/avoidance; US-20190061750-A1, US-20190027038-A1, and US-20180362028-A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/               Examiner, Art Unit 3662      
                                                                                                                                                                                   /MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662